IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,836


                     EX PARTE MANUEL LOUIS ROBINSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 2009-528-C2 IN THE 54TH DISTRICT COURT
                            FROM MCLENNAN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Eleventh Court of Appeals affirmed his conviction.

Robinson v. State, No. 11-10-00196-CR (Tex. App.–Eastland Dec. 22, 2011) (unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

did not timely file his petition for discretionary review.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit and this

Court’s records, it is apparent that counsel did not timely file a petition for discretionary review,
                                                                                                      2

depriving Applicant of his opportunity to pursue discretionary review.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Eleventh Court of Appeals in Cause No. 11-10-

00196-CR that affirmed his conviction in Cause No. 2009-528-C2 from the 54th District Court of

McLennan County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.



Delivered: August 22, 2012
Do not publish